NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ALEKSANDR PETROVICH KAPTYUG,                     No. 10-72857
a.k.a. Aliaksandr Peter Kaptsiuh,
                                                 Agency No. A076-056-978
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Aleksandr Petrovich Kaptyug, a native and citizen of Belarus, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order summarily

affirming an immigration judge’s (“IJ”) decision denying his applications for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and protection under the Convention Against Torture

(“CAT”) and pretermitting his applications for adjustment of status, cancellation of

removal, and asylum. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

de novo questions of law, Robleto-Pastora v. Holder, 591 F.3d 1051, 1056 (9th

Cir. 2010), and review for substantial evidence the agency’s factual findings,

Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the IJ’s conclusion that Kaptyug did not

qualify for withholding of removal because he failed to establish a clear probability

of persecution on account of his religion. See Nagoulko, 333 F.3d at 1016;

8 C.F.R. § 1208.16(b).

      The IJ correctly determined that Kaptyug was ineligible to adjust his status.

Kaptyug had previously adjusted his status to that of a lawful permanent resident

(“LPR”) and therefore cannot “re-adjust” his status to that of an LPR under

8 U.S.C. § 1159, to avoid removal. See Robleto-Pastora, 591 F.3d at 1060.

      We lack jurisdiction to consider Kaptyug’s asylum, cancellation of removal

and CAT claims because he failed to exhaust his challenges to the IJ’s conclusion

that he is ineligible for these forms of relief due to his prior criminal convictions.




                                            2                                     10-72857
See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court lacks

jurisdiction to review contentions not raised before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   10-72857